Title: To James Madison from Leighton Wood, 25 July 1789
From: Wood, Leighton
To: Madison, James


Sir
New York 25th July 1789.
Being desirous from a variety of reasons mostly of a private na[ture] to change my residence, & presuming on your Friendship I ta[ke] the liberty of soliciting your recommendation to some O[ffice] under the new Government, for which you may deem [me] qualified. The different Departments that I have had the honour to hold for twelve Years past in the State of Virginia, & for almost nine of them the office of Solicitor, I trust will be some recommendation; for altho’ I am fully sensible of my inabilities to discharge so important an appointment with that propriety which, others possessed of superior Talents might have done, yet the approbation of both the Assembly & Executive that may be inferred from their permitting me to continue in the publick Service for such a length of time, will I hope in your opinion, operate in my favour. I will not Sir, however desirous I may be of a completion of my wishes, attempt to impose upon you a Beleif, or endeavour to insinuate an Idea of my being possessed of any extra knowledge in Accounts; the keeping of which, & especially those of the Publick being generally but of a simple nature, requires little more than common abilities except Diligence and Attention, & those requisites being somewhat within the power of every Man, I can venture to say shall on my part be sufficiently given to any Business I may have the honour to be entrusted with. I wish not for any conspicuous Office being conscious of the imprudence & presumption it would be in me to indulge hopes of that kind. A second[ary] appointment only, is what I wish, with emoluments suffic[ient to] answer such purposes, that Men with Families generally [have i]n veiw, And to obtain that Sir, if you from your own kno[wledg]e of my Conduct deem me worthy of your attention, my wi[shes] will be satisfactorily accomplished, & the favour gratefully [re]membered by Sir Your most obt. & very hble Servt:
Leig wood Junr
